Citation Nr: 0309662	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-09 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2000 
rating decision by the Boston, Massachusetts RO.  

REMAND

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In order to comply with the requirements of the VCAA and the 
implementing regulations, the Board undertook additional 
development of the veteran's claim, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  In September 2002, 
the Board sent a letter to the veteran requesting him to 
provide pertinent medical records or provide the information 
and authorization necessary for the Board to obtain such 
records.  The Board informed the veteran that the information 
or evidence should be submitted within 30 days of the date of 
the Board's letter.  Thereafter, the Board arranged for the 
veteran to undergo a VA examination, and that examination was 
carried out in October 2002. 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently invalidated the provisions of 
38 C.F.R. § 19.9(a)(2) (2002).  See Disabled American 
Veterans, et al. v. Principi , No. 02-7304, 02-7305, 02-7316 
(Fed. Cir. May 1, 2003).  Therefore, in view of the Federal 
Circuit's opinion, the case must be remanded for the 
following: 

1.  The RO should issue the veteran a 
VCAA notice letter with regard to his 
claim of entitlement to a rating in 
excess of 30 percent for PTSD.  The RO 
must also inform the veteran that any 
evidence and information submitted in 
response to the letter must be received 
by the RO within one year of the date of 
the RO's VCAA notice letter.

If the veteran identifies additional 
pertinent evidence and/or information, 
the RO should take appropriate steps to 
obtain such.

2.  Upon completion of the above-directed 
development, the RO should undertake any 
other indicated development.

3.  Thereafter, the RO should 
readjudicate the veteran's claim in light 
of the evidence received since its 
Statement of the Case issued in November 
2001.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
provided an appropriate opportunity to 
respond.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  The veteran need take no action unless he is 
otherwise notified by the RO, but he may furnish additional 
evidence and argument while this case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




